PER CURIAM.
Plaintiff, a lumber broker, brought this action to recover commissions for the sale of lumber he alleged were owed to him by defendant. The case was tried to the court without a jury. The trial court made findings in favor of plaintiff and entered judgment accordingly. Defendant appeals.
The defense was that plaintiff had been working as a partner with another broker named Larson and that the partnership had been overpaid. The trial court found that there had not been a partnership. There is evidence to support the trial court’s findings and those findings, of course, have the validity of a jury verdict. Anaheim Co. v. Holcombe, 1967, 246 Or 541, 548, 426 P2d 743, 746.
Affirmed.